Case 2:19-cv-00283-CBM-AFM Document 237 Filed 09/07/21 Page 1 of 5 Page ID #:4513



 1   Avi Wagner (SBN 226688)
 2   THE WAGNER FIRM
     1925 Century Park East, Suite 2100
 3   Los Angeles, California 90067
 4   Telephone: (310) 491-7949
     Facsimile: (310) 694-3967
 5   Email: avi@thewagnerfirm.com
 6
     Attorney for Cross-Defendant and Cross-Plaintiff
 7   WHOLESALEFASHIONSQUARE.COM, INC.
 8
 9
                              UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12                                            Case No. 2:19-CV-00283-CBM-AFM
     WINESTER COMPANY,
13
     Cross-Plaintiff,                         Hon. Consuelo B. Marshall
14
     v.                                       Magistrate Alexander F. MacKinnon
15   WHOLESALEFASHIONSQUARE.C
     OM, INC., a California Corporation,
16                                            JOINT STIPULATION
17   Cross-Defendant.                         CONTINUING FINAL PRE-TRIAL
                                              CONFERENCE AND TRIAL
18                                            DATE
19                                            Proposed Order filed concurrently
     WHOLESALEFASHIONSQUARE.C                 herewith
20
     OM, INC., a California corporation,
21
22   Cross-Plaintiff
23                      vs.
24
     ANDREW J. PARK, an individual, J &
25   K CLOTHING, INC. d/b/a LOVE
26   LETTER COLLECTION a.k.a. MI
     AMORE F/S, a California Corporation;
27   YOUNG H. CHO, an individual,
28   SOYEON CHO, an individual,
                                           -1-
          JOINT STIPULATION CONTINUING FINAL PRE-TRIAL CONFERENCE
Case 2:19-cv-00283-CBM-AFM Document 237 Filed 09/07/21 Page 2 of 5 Page ID #:4514



 1   SKYOCEAN, INC., a California
 2   Corporation and; DOES 1-10,
     individuals and/or entities of unknown
 3   form,
 4
     Cross-Defendants.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
          JOINT STIPULATION CONTINUING FINAL PRE-TRIAL CONFERENCE
Case 2:19-cv-00283-CBM-AFM Document 237 Filed 09/07/21 Page 3 of 5 Page ID #:4515



 1         Cross-Plaintiff and Cross-Defendant Wholesalefashionsquare.com, Inc.
 2   (“WFS”), Cross-Plaintiff Winester Company (“Winester”), Cross-Defendants Young
 3   H. Cho, Soyeon Cho, and Skyocean, Inc. (collectively hereinafter referred to as
 4   “Skyocean”), and Andrew J. Park, and J & K Clothing, Inc. dba Love Letter Collection
 5   (collectively, “Love Letter”) by and through their respective counsel of record, hereby
 6   agree and stipulate as follows:
 7         1.     WHEREAS, on May 4, 2021, Winester submitted its Motion for
 8   Summary Judgment that is now pending the Court’s ruling;
 9         2.     WHEREAS, the hearing on this Motion took place on June 15, 2021 at
10   10:00 a.m. and the Court took the Motion under submission;
11         3.     WHEREAS, based on the pending Motion for Summary Judgment ruling,
12   and in an effort to save litigation expenses/resources, the Parties all agree and stipulate
13   to continue the current Final Pre-Trial Conference date and the Trial date;
14         4.     WHEREAS, the Parties all request to meet and confer regarding pre-trial
15   logistics within 30-days from the date the Court provides its ruling for the pending
16   Motion for Summary Judgment;
17         5.     WHEREAS, the parties submit that good cause exists for granting the
18   relief sought herein. The continuation of the current Final Pre-Trial Conference and
19   Trial dates until the Court rules on Winester’s outstanding Motion for Summary
20   Judgment would allow all parties and this Court to save on avoidable expenses and
21   resources;
22         NOW THEREFORE, by and through their counsel of record, the Parties hereby
23   stipulate and respectfully move this Court to enter an Order as follows:
24         1.     To allow the Parties to meet and confer regarding pre-trial logistics within
25   30-days from the date the Court provides its ruling on the pending Motion for
26   Summary Judgment;
27         2.     To continue the Final Pre-Trial Conference from October 19, 2021 to
28   January 3, 2021 at 2:30 p.m.; and
                                               -3-
           JOINT STIPULATION CONTINUING FINAL PRE-TRIAL CONFERENCE
Case 2:19-cv-00283-CBM-AFM Document 237 Filed 09/07/21 Page 4 of 5 Page ID #:4516



 1         3.     To continue the trial date from November 2, 2021 to January 18, 2021 at
 2   10:00 a.m.
 3
 4
 5   Dated:       September 7, 2021               THE WAGNER FIRM
 6                                                By: /s/ Avi Wagner
 7                                                Attorney for Cross Defendant/Cross-
 8                                                Plaintiff Wholesalefashionsquare.com,
                                                  Inc.
 9
10
     Dated:       September 7, 2021               BUCHALTER
11
12                                                By: /s/ Matthew Seror
13                                                Matthew L. Seror
                                                  Aaron M. Levine
14                                                Attorneys for Cross-Plaintiff Winester
15                                                Company
16
     Dated:       September 7, 2021               LAW OFFICES OF S. CALVIN
17                                                MYUNG
18
                                                  By: /s/ S. Calvin Myung
19
                                                  S. Calvin Myung
20                                                Attorney for Cross-Defendants
21                                                YOUNG H. CHO, SOYEON CHO, and
                                                  SKYOCEAN, INC.
22
23   Dated:       September 7, 2021               LAW OFFICES OF FANG CHEN
24                                                By: /s/ Fang Chen
25                                                Fang Chen
26                                                Attorney for Cross-Defendants
                                                  ANDREW J. PARK, and J&K
27                                                CLOTHING, INC. D/B/A LOVE
                                                  LETTER COLLECTION
28
                                            -4-
           JOINT STIPULATION CONTINUING FINAL PRE-TRIAL CONFERENCE
Case 2:19-cv-00283-CBM-AFM Document 237 Filed 09/07/21 Page 5 of 5 Page ID #:4517



 1
 2         Pursuant to Local Rule 5-4.3.4, I, Avi Wagner, hereby attest that all other
 3   signatories to this Stipulation, and on whose behalf it is submitted, concur in its content
 4   and have authorized its filing.
 5
 6   Dated: September 7, 2021                                     /s/ Avi Wagner
                                                                  Avi Wagner
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -5-
           JOINT STIPULATION CONTINUING FINAL PRE-TRIAL CONFERENCE
